

117 HR 2031 IH: To amend the Internal Revenue Code of 1986 to encourage the transfer of intangible property from controlled foreign corporations to United States shareholders.
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2031IN THE HOUSE OF REPRESENTATIVESMarch 18, 2021Mr. LaHood (for himself and Mr. Ferguson) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to encourage the transfer of intangible property from controlled foreign corporations to United States shareholders.1.Special rules for transfers of intangible property from controlled foreign corporations to United States shareholders(a)In generalSubpart F of part III of subchapter N of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:966.Transfers of intangible property to United States shareholders(a)In generalIf a controlled foreign corporation holds intangible property on the date of the enactment of this section and thereafter distributes such property to a domestic corporation which is a United States shareholder with respect to such controlled foreign corporation—(1)for purposes of part I of subchapter C and any other provision of this title specified by the Secretary, the fair market value of such property on the date of such distribution shall be treated as not exceeding the adjusted basis of such property immediately before such distribution, and(2)if any portion of such distribution is not a dividend—(A)no gain shall be recognized by such United States shareholder with respect to such distribution, and(B)the adjusted basis of such property in the hands of such United States shareholder immediately after such distribution shall be the adjusted basis of such property in the hands of such controlled foreign corporation immediately before such distribution reduced by the amount (if any) of gain not recognized by reason of subparagraph (A) (determined after the application of paragraph (1)).(b)Intangible propertyFor purposes of this section, the term intangible property means any—(1)patent, copyright, license, invention, formula, process, design, pattern, know-how, or format,(2)method, program, system, procedure, campaign, survey, study, forecast, estimate, or technical data,(3)computer software (as defined in section 197(e)(3)(B)), or(4)any similar item, which has substantial value independent of the services of any individual..(b)Conforming amendments(1)Section 197(f)(2)(B)(i) of such Code is amended by inserting 966(a), after 731,.(2)The table of sections for subpart F of part III of subchapter N of chapter 1 of such Code is amended by adding at the end the following new item:Sec. 966. Transfers of intangible property to United States shareholders..(c)Effective dateThe amendments made by this section shall apply to distributions made in taxable years of foreign corporations beginning after December 31, 2021, and to taxable years of United States shareholders in which or with which such taxable years of foreign corporations end.